In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 15‐3626

UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,

                                 v.


KENYON R. WALTON,
                                               Defendant‐Appellant.

        Appeal from the United States District Court for the 
                      Southern District of Illinois.
      No. 3:12‐cr‐30266‐MJR‐1 — Michael J. Reagan, Chief Judge. 


       ARGUED MAY 23, 2016 — DECIDED JUNE 30, 2016


   Before BAUER, POSNER, and WILLIAMS, Circuit Judges.
    BAUER, Circuit Judge.  Illinois State Trooper Nate McVicker
pulled over defendant‐appellant, Kenyon Walton, in Madison
County, Illinois, on August 29, 2012, for routine traffic viola‐
tions. During the course of the traffic stop, Officer McVicker
discovered that Walton possessed a large quantity of cocaine.
Walton was indicted on September 5, 2012, in a single count for
possession with intent to distribute cocaine in excess of five
2                                                             No. 15‐3626

kilograms, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(ii)
and 18 U.S.C. § 2.
   On October 22, 2012, Walton filed a motion to suppress the
cocaine,  arguing  that  the  traffic  stop  violated  his  Fourth
Amendment  rights.  There  was  a  hearing  on  the  motion  on
January 29, 2015.1 At the hearing, Officer McVicker testified
regarding  the  incident  and  the  government  submitted  an
audio/video recording captured on Officer McVicker’s dash‐
board camera. The district court denied Walton’s motion on
August 10, 2015, and Walton appealed. We affirm the denial of
the motion to suppress.
                         I.  BACKGROUND
    At  approximately  8:43  a.m.  on  August  29,  2012,  Officer
McVicker pulled over a 2012 Chevrolet Suburban with Colo‐
rado license plates that was traveling eastbound on Interstate
70  in  Madison  County,  Illinois.  The  vehicle  contained  two
people: Darrallyn Smoot, the driver, and Walton, a passenger.
Officer  McVicker  pulled  the  Suburban  over  because  it  was
traveling 68 mph in a 65 mph zone, it was following the vehicle
in front of it too closely, and it appeared that Walton was not
wearing his seatbelt, a violation of Illinois law. 
   As  Officer  McVicker  exited  his  squad  car  and  walked
towards the Suburban, he observed that it contained only two


1
    The district court originally ruled that Walton lacked Fourth Amendment
standing, which we reversed and remanded the case for further proceed‐
ings. See United States v. Walton, 763 F.3d 655, 656 (7th Cir. 2014). At that
time, we did not rule on whether the search and seizure were reasonable.
Id. at 657 n.2. 
No. 15‐3626                                                      3

people and one piece of luggage. Officer McVicker approached
the passenger window and spoke to Smoot and Walton. He
informed  them  that  he  intended  only  to  issue  a  written
warning, as opposed to a ticket. Walton told Officer McVicker
that they had been stopped by police in Kansas the previous
evening and had received a written warning for an improper
signal. Walton gave the written warning to Officer McVicker.
The warning noted that Walton was driving at that time with
a  suspended  driver’s  license.  Walton  said  that  they  were
stopped for two hours and that the police officers had searched
their vehicle. Walton also said that the Suburban was a rental
car, and he provided Officer McVicker with the rental agree‐
ment. Officer McVicker learned from the rental agreement that
the  Suburban  had  been  rented  at  the  Denver  International
Airport, that the vehicle cost almost $1,000 to rent (including
the  deposit),  and  that  Smoot  was  not  an  authorized  driver.
Since Walton had a suspended license and Smoot was not an
authorized driver, neither individual could legally drive the
Suburban.  Officer  McVicker  informed  Walton  that  he  could
have the vehicle towed, but was not going to do so. 
    Officer  McVicker  then  asked  the  two  about  their  travel
plans.  He  learned  that  both  Smoot  and  Walton  were  from
Ohio.  According  to  Walton,  Smoot  had  driven  her  own  car
from Ohio to Colorado to visit her friends, but her car broke
down while she was in Colorado. Walton, her boyfriend, flew
to Colorado and rented the Suburban at the Denver Interna‐
tional Airport to drive them both back to Ohio. 
   Officer  McVicker  testified  that  during  this  conversation,
Smoot  appeared  “extremely  nervous,”  as  “her  heartbeat
[became] visible through her chest” and “her breathing pattern
4                                                       No. 15‐3626

was  extreme.”  He  testified  that  her  nervousness  did  not
decrease even after he informed her that he was only issuing
a  warning,  instead  of  writing  a  ticket  or  having  the  vehicle
towed. Officer McVicker testified that in his experience, when
most  innocent  motorists  are  informed  that  they  are  only
receiving a warning, the general anxiety of getting pulled over
subsides.
    Officer McVicker testified that in his training and experi‐
ence, he can determine within one minute of pulling a car over
whether there is anything that may build up or lead to reason‐
able suspicion of criminal activity. During that time, he looks
for numerous indicators that suggest either that the motorist is
innocent or that the stop should continue to confirm or dispel
any notion of criminal activity. About three minutes into this
traffic stop, Officer McVicker testified that he could not dispel
the notion that Smoot and Walton were involved in criminal
activity. But rather than tow the car and conduct an inventory
search, Officer McVicker asked Smoot to accompany him to his
squad car while he prepared the written warning. 
    Officer  McVicker  and  Smoot  both  entered  the  squad  car
approximately  six  minutes  after  he  had  initially  pulled  the
Suburban over. As he prepared the warning, Officer McVicker
continued to ask Smoot questions. Officer McVicker testified
that Smoot’s body language throughout this period exhibited
nervousness. He testified that she was breathing heavily, her
heart  rate  did  not  decrease,  she  was  shivering  despite  the
summer weather, and she sat uncomfortably in the seat while
situating  herself  as  close  to  the  passenger  door  as  possible.
Officer McVicker asked her what happened to her car. Smoot
explained  that  it  broke  down  in  Colorado  and  that  she  was
No. 15‐3626                                                      5

afraid  of  flying,  which  was  why  Walton  flew  to  Denver  to
drive her back.  Officer McVicker asked her  why she  was in
Colorado, and she said she drove out to visit friends. 
    Officer McVicker also asked why they rented such a large
and expensive car. Smoot replied that Walton rented the car,
not  her,  and  that  “guys  like  trucks.”  Officer  McVicker
commented that they could have rented a cheaper car to drive
back in. Smoot did not respond to this comment, but noted that
Walton had to fly to Denver because she was unable to rent a
car. Officer McVicker testified that in his experience, criminals
generally rent luxury vehicles and that larger “SUV” vehicles
are better at concealing items because they have more “natural
voids.”  Officer  McVicker  testified  that  the  Suburban  rental
caught his attention because the two did not have a need to
rent such a large and expensive vehicle; there were only two
occupants  and  one  bag  of  luggage,  yet  the  car  cost  nearly
$1,000 and seated seven to eight passengers. 
    Officer McVicker asked Smoot about the Kansas stop from
the previous evening. Smoot initially acknowledged that the
stop lasted two hours and said that the Kansas officers were
“being  mean,”  but  then  quickly  said  they  were  “just  doing
their  job.”  Officer  McVicker  asked  what  the  Kansas  officers
were doing for two hours, Smoot responded that the stop did
not last two hours and that Walton was exaggerating when he
said it had lasted that long. Officer McVicker asked again what
the  Kansas  officers  did  during  the  stop,  Smoot  answered:
“Nothing. They gave us our ticket and told us to go.” Officer
McVicker asked whether the car was searched, and Smoot said
“No.” Officer McVicker informed her that Walton claimed the
car had been searched, but Smoot denied hearing Walton say
6                                                     No. 15‐3626

that. Officer McVicker testified that he found the inconsisten‐
cies regarding whether the Suburban had been searched by the
Kansas  police  was  indicative  of  criminal  activity.  He  added
that in his experience, criminals claim their car was searched
earlier to deceive police officers into thinking that there is no
need to search the vehicle again.
    Officer McVicker continued to prepare the written warning
for several  minutes, while  making casual conversation with
Smoot.  Officer  McVicker  asked  Smoot  when  she  originally
went to Colorado, and she replied that she drove down three
days  ago  to  see  her  friends.  He  continued  to  ask  questions
about her trip. He learned that her car had broken down close
to  her friend’s house, that  she  intended  to  stay in Colorado
longer before her car broke down, and that Walton flew down
the previous night to pick her up. He also asked what belong‐
ings were in the car. She responded there was nothing in the
car but her bag.
    During  this  time,  Officer  McVicker  checked  Smoot  and
Walton’s  licenses  through  his  dispatch  and  requested  their
criminal histories. The radio operator read Walton’s criminal
history  aloud  over  the  dispatch,  which  included  a  drug
trafficking offense and multiple other offenses. Around this
time, Officer McVicker finished the paperwork for the written
warning. He gave Smoot a copy, but had her remain in the car
while  he  went  to  speak  with  Walton.  Approximately  22
minutes had elapsed since the initial stop. 
   Officer McVicker approached Walton and asked him if the
Kansas  police  had  pulled  him  over  for  two  hours.  Walton
confirmed that they had. Officer McVicker then asked him why
No. 15‐3626                                                           7

he rented such a large vehicle. Walton replied that it was the
only one available. Officer McVicker testified that he had been
to the Denver International Airport before and that there were
a  large  number  of  vehicles  available  to  rent;  thus  he  found
Walton’s explanation “implausible.” 
    Officer  McVicker  returned  to  his  squad  car  and  asked
Smoot if she had any questions. He then shook her hand, told
her to “drive safe,” and she exited. Officer McVicker waited a
few seconds after Smoot exited the car, then opened the door
and  asked  Smoot  if  he  could  ask  her  a  few  more  questions
because he was “confused.” Smoot was near the back of the
Suburban  at  this  point,  and  stopped  to  speak  with  Officer
McVicker.  Officer  McVicker  asked  whether  the  vehicle  was
searched in Kansas, and she said that the police had a dog walk
around the car, but that they did not search inside the vehicle.
Officer McVicker then asked her if there was “anything illegal”
in the Suburban. Officer McVicker testified that Smoot hesi‐
tated and looked back at the Suburban before answering “no.”2
He then asked whether specific items were in the car, such as
“large sums of money,” “heroin,” “marijuana,” “cocaine,” or
“weapons.”  Smoot  answered  “no”  to  each,  but  Officer
McVicker testified that she hesitated and looked back at the
Suburban again when he asked her if there was any “cocaine”
in the car. 
   Officer  McVicker  then  asked  for  Smoot’s  permission  to
search inside the Suburban, as well as inside her bag. Smoot
consented to a search of her bag, but said that Officer McVicker


2
    This conversation occurred outside the dashboard camera’s view.
8                                                    No. 15‐3626

needed  Walton’s  permission  to  search  inside  the  Suburban.
Officer McVicker then approached Walton and asked for his
permission to search the vehicle. Walton refused. After Walton
refused, Officer McVicker informed him that he was calling a
canine unit to conduct a sniff around the vehicle, based on the
reasonable suspicion that he had developed by then that the
two  were  involved  in  criminal  activity.  This  was  approxi‐
mately  29  minutes  after  Officer  McVicker  initially  pulled
Smoot and Walton over.
   Officer McVicker then searched Smoot’s bag, which only
contained a change of clothes for one day. Officer McVicker
had Smoot accompany him back to the squad car. Once they
were both inside the car, he contacted dispatch to request a
canine unit. This was about 33 minutes after the initial stop. 
    The  canine  unit  arrived  approximately  22  minutes  after
Officer McVicker’s request to dispatch. Officer McVicker had
Smoot and Walton stand away from the car so that the dog
could conduct the sniff. The canine officer then walked the dog
around  the  Suburban,  which  took  less  than  one  minute  to
complete. The dog alerted the officer that drugs were present
in the vehicle. Officer McVicker then searched the interior of
the  Suburban.  About  seven  minutes  into  the  search,  Officer
McVicker located cocaine concealed in bags hidden in a void
within the rear driver’s side quarter panel. Smoot and Walton
were arrested.
                       II.  DISCUSSION
   Walton argues that the district court erred in denying his
motion to suppress the cocaine because there was no reason‐
able suspicion supporting his continued detention after Officer
No. 15‐3626                                                               9

McVicker  completed  issuing  the  written  warning  to  Smoot.
“When  reviewing  a  district  court’s  decision  on  a  motion  to
suppress,  we  review  findings  of  fact  for  clear  error  and
conclusions of law de novo.” United States v. Guidry, 817 F.3d
997, 1005 (7th Cir. 2016) (citation omitted). 
     Neither  party  disputes  that  Officer  McVicker  lawfully
pulled  over  the  Suburban  for  perceived  traffic  violations:
driving 68 mph in a 65 mph zone, following the car in front of
it too closely, and improper seatbelt usage. The United States
Supreme Court has found that officers “may conduct certain
unrelated  checks  during  an  otherwise  lawful  traffic  stop.”
Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015). “But …
[an  officer]  may  not  do  so  in  a  way  that  prolongs  the  stop,
absent the reasonable suspicion ordinarily demanded to justify
detaining an individual.” Id. If there is no reasonable suspicion
of  criminal  activity,  a  traffic  stop  can  only  last  as  long  as  it
takes to “address the traffic violation that warranted the stop”
and “attend to related safety concerns.” Id. at 1614 (citations
omitted). “[I]nformation lawfully obtained during that period
may provide the officer with reasonable suspicion of criminal
conduct  that  will  justify  prolonging  the  stop  to  permit  a
reasonable investigation.” United States v. Figueroa‐Espana, 511
F.3d 696, 702 (7th Cir. 2007) (citations omitted). 
    It was permissible for Officer McVicker to ask Smoot and
Walton questions unrelated to the traffic violations during the
traffic stop. See Arizona v. Johnson, 555 U.S. 323, 333 (2009) (“An
officer’s inquiries into matters unrelated to the justification for
the traffic stop … do not convert the encounter into something
other than a lawful seizure, so long as those inquiries do not
measurably extend the duration of the stop.”). The issue in this
10                                                      No. 15‐3626

case is whether Officer McVicker garnered enough information
to  establish  reasonable  suspicion  of  criminal  activity  that
justified  further  detaining  Smoot  and  Walton  after  he  com‐
pleted the written warning. In analyzing this issue, we examine
the “totality of the circumstances” as they existed prior to the
time Officer McVicker finished issuing the written warning to
Smoot. See United States v. Hill, 818 F.3d 289, 294 (7th Cir. 2016)
(citing United States v. Arvizu, 534 U.S. 266, 273 (2002)).
    Within three to four minutes of pulling over Walton and
Smoot, Officer McVicker observed that there were only two
passengers  with  one  bag  of  luggage  in  a  large  Chevrolet
Suburban (which seated seven to eight passengers). In Officer
McVicker’s  experience,  criminals  often  rent  large  luxury
vehicles for the larger areas available to conceal contraband.
Officer McVicker also learned that the car was rented solely for
the purpose of driving two people from Colorado to Ohio at a
rental cost of almost $1,000, a price that seemed excessive to
Officer McVicker, who knew they could have rented a smaller
car that accomplished the same goal for around $100 or $200.
Officers may rely on their experience “to make inferences from
and deductions about the cumulative information available.”
Hill, 818 F.3d at 294 (citation omitted).
   And, prior to issuing the written warning, Officer McVicker
discovered that neither Smoot nor Walton was legally entitled
to drive the car; Smoot was not authorized under the rental
agreement  and  Walton  had  a  suspended  license.  Officer
McVicker could have towed the car and conducted an inven‐
tory search. We have previously noted that an officer’s right to
legally  impound  a  rental  car  due  to  violations  of  the  rental
agreement  weakens  a  defendant’s  argument  that  it  was
No. 15‐3626                                                      11

“unjustifiably seized.” See United States v. Sanford, 806 F.3d 954,
959 (7th Cir. 2015).
    Further, by the time Officer McVicker issued the warning,
he  had  heard  conflicting  stories  from  Walton  and  Smoot
regarding how long the Kansas police officers had detained
them the previous evening and whether the car was searched
during  that  time.  He  found  the  inconsistency  regarding  the
search indicated criminal activity; in his experience, criminals
often claim their car was already searched to dissuade officers
from conducting a “second” search.
    Officer  McVicker  also  heard  Walton’s  lengthy  criminal
history read over the dispatch, which included a drug traffick‐
ing offense. United States v. Sanford is factually analogous. In
Sanford, a police officer pulled over a vehicle for speeding and
ran a criminal  history check on the passengers.  Sanford, 806
F.3d at 956. The check revealed that one of the passengers had
19 arrests for different offenses, including drug offenses. Id.
The  officer  then  requested  a  canine  unit  and  detained  the
vehicle  until  it  arrived.  Id.  We  found  that  “[t]he  criminal
histories that [the officer] uncovered in his computer search
made a compelling case to wait for the dog—the trooper had
reasonable suspicion of criminal activity at that point and so
was justified in prolonging the stop for a reasonable time to
confirm  or  dispel,  with  the  dog’s  assistance,  his  mounting
suspicions.” Id. at 959. In this case as well, Walton’s extensive
criminal  history,  which  included  a  drug  trafficking  offense,
further justified extending the traffic stop beyond the point of
issuing  the  written  warning,  in  order  to  further  confirm  or
dispel Officer McVicker’s “mounting” suspicion that the two
were involved in criminal activity. 
12                                                          No. 15‐3626

    Finally,  after  Officer  McVicker  completed  the  written
warning,  he  asked  Smoot  to  remain  in  the  vehicle  while  he
asked Walton a few more questions. We have previously found
that officers have a “grace period” to ask investigatory ques‐
tions following the completion of a traffic stop, provided that
it does not impose an “inconvenience.” United States v. McBrid‐
e, 635 F.3d 879, 882 (7th Cir. 2011) (citing United States v. Childs,
277  F.3d  947,  954  (7th  Cir.  2002)  (en  banc)).  Since  Officer
McVicker only spoke with Walton for about two minutes, it
did  not  constitute  an  inconvenience.  Id.  During  this  brief
questioning,  Officer  McVicker  heard  inconsistent  stories
regarding why Walton rented the Suburban; Smoot claimed
that Walton rented it because “guys like trucks,” while Walton
provided the implausible explanation that it was the only car
available  at  the  Denver  International  Airport.  Walton  also
confirmed  that  the  Kansas  stop  lasted  for  two  hours,  again
conflicting with Smoot’s story. 
    Walton argues that Officer McVicker did not have reason‐
able suspicion of criminal activity prior to issuing the written
warning. Thus, Walton claims that Officer McVicker violated
his  Fourth  Amendment  rights  by  continuing  to  detain  him
after  handing  Smoot  the  completed  written  warning  and
allowing  her  to  exit  the  squad  car.  Walton  supports  his
argument  by  focusing  on  the  above  events  in  isolation  and
providing  an  innocent  explanation  for  each.  However,  we
determine  reasonable  suspicion  based  on  the  totality  of  the
circumstances; defendants cannot show that a detainment was
unreasonable by simply engaging in a “divide‐and‐conquer”
analysis.  See  Arvizu,  534  U.S.  at  274;  see  also  United  States  v.
Baskin, 401 F.3d 788, 793 (7th Cir. 2005) (“[B]ehavior which is
No. 15‐3626                                                      13

susceptible to an innocent explanation when isolated from its
context  may  still  give  rise  to  reasonable  suspicion  when
considered in light of all of the factors at play.”). In considering
the situation in its entirety, we find that Officer McVicker had
reasonable suspicion that Smoot and Walton were engaged in
criminal activity by the time he issued the written warning to
Smoot. Therefore, he was justified in detaining them beyond
the time necessary to complete the written warning in order to
confirm or dispel this suspicion, which ultimately led to the
discovery  of  the  cocaine.  The  district  court  properly  denied
Walton’s motion to suppress.
    Walton argues in the alternative that if there was reason‐
able suspicion to detain him after issuing the written warning,
Officer  McVicker  still  unreasonably  prolonged  the  stop  by
failing to diligently request a canine unit to search the vehicle.
He alleges that this unreasonable delay constituted an arrest
without probable cause.
    There  is  no  evidence  that  Officer  McVicker  did  not  act
diligently in requesting a canine unit. After he gave Smoot the
written  warning,  he  went  to  speak  with  Walton  to  confirm
whether  his  story  was  consistent  with  Smoot’s,  as  well  as
inquire more about the rental car. He then returned to the car,
told Smoot she could leave, then stopped her to confirm more
details about the Kansas stop as well as ask whether there were
illegal items in the car. He then asked if he could search the car,
to  which  she  deferred  to  Walton.  He  asked  Walton  for  his
consent,  but  was  denied.  At  that  point  Officer  McVicker
informed them he was going to request a canine unit. This all
occurred within roughly ten minutes of when Officer McVicker
gave  Smoot  the  written  warning.  After  that,  he  searched
14                                                              No. 15‐3626

Smoot’s bag and accompanied her back into his squad car, at
which  point  he  contacted  dispatch  to  request  a  canine  unit.
This  took  approximately  four  minutes.  Nothing  about  this
timeline suggests that Officer McVicker did not act diligently
in requesting the canine unit.3 
                          III.  CONCLUSION
    Therefore,  for  the  foregoing  reasons,  the  ruling  of  the
district court is AFFIRMED.




3
    Furthermore, in the interest  of completeness, we note that there was
nothing unreasonable about waiting an additional 22 minutes for the canine
unit to arrive at the scene. See United States v. Martin, 422 F.3d 597, 602 (7th
Cir. 2005) (finding that the canine unit’s approximately 20 minute response
time was not an unreasonable delay).